DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1/ 14/ 21 are objected to because of the following informalities: “an article of clothing” in the bodies of the aforementioned claims should be changed to -- the article of clothing --, “an article” is recited in the claims preambles.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2/ 4/ 8/ 13-14/ 18-19/ 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Dea et al. US 6779199 B1 [O'Dea].
Regarding claims 1/ 14/ 21, O'Dea teaches a configuration of magnets for coupling an accessory to an article of clothing [FIGS. 1-11], comprising: a first plurality of magnets [36] arranged within a casing [30] with an upper surface and a lower surface opposite the upper surface [each magnet 36 has an upper surface and a lower surface opposite the upper surface, FIGS. 4-5]; each of the first plurality of magnets [36] having a first magnetic polarity and a second magnetic polarity opposite the first magnetic polarity [inherent property to have S/ N polarities]; the article of clothing [10] with a pocket [20, FIG. 10] in which the casing [30] is removably inserted [FIG. 10 shows casing 30 is removably inserted]; each of the first plurality of the article of clothing [10] including a portion [back surface 12] in which the casing [30] is embedded [FIGS. 4-7]; and an accessory clip [retaining components 18] magnetically attracted to the first plurality of magnets [36, FIG. 1].
Regarding claim 2, O'Dea teaches the configuration of magnets of claim 1 wherein the accessory clip is comprised of one or more solid pieces of metal [see the ferrous containing components 18, FIG. 1] that are magnetically attracted to magnets [36].
Regarding claim 4, O'Dea teaches the configuration of magnets of claim 1 further comprising a shielding flap [38] coupled to the article of clothing [10, FIGS. 2-3], the shielding flap transitioning between a closed position  in which the portion of the article of clothing is at least partially covered [fig. 2] and an open position in which the portion of the article of clothing is fully exposed [when 30 is not attached to element 20].
Regarding claims 8/ 19, O'Dea teaches the configuration of magnets of claim 1 wherein the first plurality of magnets is encased within a polymer coated polyester casing [magnetic assembly 30 is generally comprised of a plurality of magnets 36 retained within magnet-receiving portions 40 of a unitary flexible magnetically insulating planar substrate 32. By way of 
Regarding claims 13/ 18, the configuration of magnets of claim 1 wherein the first plurality of magnets [36] is selected from the group consisting of ceramic magnets, neodymium magnets, samarium magnets, and flexible rubber magnets [the magnets 36 are provided pre-coated with a non-corrosive material, such as, for example, epoxy, paint, nickel or rubber to minimize corrosion, C. 4, L. 25+].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3/ 9-12/ 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over O'Dea et al. US 6779199 B1 [O'Dea], and further in view of Horton US 10278440 B2 [Horton].
Regarding claim 3, O'Dea discloses the claimed invention except for the accessory clip is comprised of a second plurality of magnets; each of the second plurality of magnets having a first magnetic polarity and a second magnetic polarity opposite the first magnetic polarity; and each of the second plurality of magnets oriented such that the second magnetic polarity of each of the second plurality of magnets emanates outward from an outer surface of the accessory clip. 
Horton teaches an article of clothing, such as a dress shirt, blouse, coat, jacket, or vest, includes a sheet of material forming a body portion. First and second plackets are formed along respective first and second end portions of the sheet of material. First and second magnetic 
It would have been obvious to one  having ordinary skill in the art at the time the invention was filed to have accessory clip is comprised of a second plurality of magnets as taught by Horton for better attraction which aids in better performance
Regarding claim 9, O'Dea and Horton disclose the claimed invention except for the accessory clip is encased within a silicone casing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the accessory clip is encased within a silicone casing instead of sheet of material 32 of Horton, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10-12/ 15-17, Horton discloses an article of clothing, such as a dress shirt, blouse, coat, jacket, or vest, includes a sheet of material forming a body portion. First and second plackets are formed along respective first and second end portions of the sheet of material. First and second magnetic elements, each being encased in an encasement, are secured inside first and second pockets, respectively, such that positions of the plurality of second O'Dea  and Horton lack using the magnets pants and hats.
 It would have been an obvious matter of design choice to use the magnetic assembly in pants and hats, sin it appears that the invention would perform equally well with other articles of clothing.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837